

114 SRES 330 RS: Congratulating the Tunisian National Dialogue Quartet for winning the 2015 Nobel Peace Prize.
U.S. Senate
2015-12-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIICalendar No. 366114th CONGRESS2d SessionS. RES. 330IN THE SENATE OF THE UNITED STATESDecember 7, 2015Mr. Coons (for himself, Mr. Cardin, Mr. Kaine, and Mr. Perdue) submitted the following resolution; which was referred to the Committee on Foreign RelationsFebruary 10, 2016Reported by Mr. Corker, without amendmentRESOLUTIONCongratulating the Tunisian National Dialogue Quartet for winning the 2015 Nobel Peace Prize.
	
 Whereas, on October 10, 2015, the Norwegian Nobel Committee (referred to in this Resolution as the Committee) awarded the Tunisian National Dialogue Quartet (referred to in this Resolution as the Quartet) the 2015 Nobel Peace Prize for its work in building on the promise of the 2011 Jasmine Revolution and preventing Tunisia’s democratic transition from descending into violence in 2013;
 Whereas the Jasmine Revolution in January 2011 was the spark that led to the Arab Spring protests across the Middle East and North Africa, ultimately leading to the departure of President Zine El Abedine Ben Ali and the end of his authoritarian rule;
 Whereas the Quartet is a coalition of 4 civil society organizations: The Tunisian General Labor Union; The Tunisian Confederation of Industry, Trade, and Handicrafts; The Tunisian Human Rights League; and The Tunisian Order of Lawyers;
 Whereas the Quartet offered a path away from violence, political assassinations, and civil unrest by promoting mediation and a peaceful political process led by civil society actors committed to the rule of law and human rights;
 Whereas an elected National Constituent Assembly adopted a new, progressive constitution in early 2014, and Tunisia held peaceful and fair elections in late 2014, formally ending a series of transitional governments;
 Whereas in response to the March 18, 2015, terrorist attack on the Bardo National Museum that killed 21 people, Tunisian citizens and political leaders have reaffirmed their commitment to dialogue, pluralism, and democracy;
 Whereas a terrorist attack on July 26, 2015, on a beach in the town of Sousse, left 38 people, including 30 British nationals, dead, and dealt a blow to tourism in Tunisia, an important industry upon which the Tunisian economy depends;
 Whereas President Barack Obama stated on October 9, 2015, With the Quartet’s support, Tunisians voted in free elections, forged a new constitution that upholds human rights and equality for all people, including women and minorities, and formed a national unity government, including secular and Islamist parties, showing that democracy and Islam can indeed thrive together.;
 Whereas Secretary of State John Kerry stated on October 9, 2015, The Tunisian model of inclusivity and respecting fundamental freedoms of all its citizens is the best answer to the violence and extremist ideologies that have torn apart other countries in the region;
 Whereas Tunisian President Beji Caid Essebsi stated on October 9, 2015, that the Nobel Peace Prize signified a tribute not only to the Quartet and its organizations but is also a crowning of the principle of consensual solutions adopted by Tunisia;
 Whereas the Norwegian Nobel Committee stated on October 10, 2015, The broad-based national dialogue that the Quartet succeeded in establishing countered the spread of violence in Tunisia … the prize is intended as an encouragement to the Tunisian people, who despite major challenges have laid the groundwork for a national fraternity which the Committee hopes will serve as an example to be followed by other countries;
 Whereas Tunisia continues to face serious threats to its security from violent extremist groups operating within Tunisia as well as in neighboring countries;
 Whereas a terrorist attack on November 24, 2015, on Tunisia’s Presidential Guard killed 12 people and represents another effort to undermine democracy and stability in Tunisia;
 Whereas Tunisia faces economic challenges, including high inflation and high unemployment, especially among young Tunisians;
 Whereas the United States is committed to continuing a strong economic partnership with Tunisia as it undertakes reforms to transform its economy to meet the aspirations of all of its citizens;
 Whereas the United States and Tunisia have enjoyed friendly relations for more than 200 years; Whereas in accordance with the United States-Tunisia Strategic Partnership, both countries are dedicated to working together to promote economic development and business opportunities in Tunisia, education for the advancement of long-term development in Tunisia, and increased security cooperation to address common threats in Tunisia and across the region;
 Whereas in July 2015, President Obama designated Tunisia a Major Non-NATO Ally; Whereas Tunisia is a member of the Global Coalition to Counter the Islamic State of Iraq and the Levant (ISIL);
 Whereas at the second United States-Tunisia Strategic Dialogue in November 2015, Secretary Kerry reaffirmed the historic friendship and growing strategic partnership between the United States and Tunisia and praised the role of civil society organizations in Tunisia’s democratic transition;
 Whereas the United States Government allocated approximately $580,000,000 in foreign assistance during fiscal years 2011 through 2014, which is 10 times the bilateral assistance appropriated for Tunisia during the previous 4 fiscal years;
 Whereas the President’s Budget Request for fiscal year 2016 included a substantial increase in bilateral assistance to support Tunisia’s democratic transition;
 Whereas it is in America’s interest to see that a pluralist democracy and a vibrant economy develop in Tunisia;
 Whereas the United States should provide a level of funding to strongly assist and reinforce Tunisia’s transition to democracy, stability, and prosperity:
 Now, therefore, be it  That the Senate—
 (1)congratulates the Tunisian National Dialogue Quartet on winning the 2015 Nobel Peace Prize; (2)commends the leaders of The Tunisian General Labor Union; The Tunisian Confederation of Industry, Trade, and Handicrafts; The Tunisian Human Rights League; and The Tunisian Order of Lawyers for negotiating solutions to political crises;
 (3)commends Tunisian political leaders for their willingness to compromise and work together in the interest of the Tunisian people;
 (4)encourages the Government of Tunisia to build upon its successes and move swiftly to implement necessary political and economic reforms that will benefit the Tunisian people and consolidate Tunisia’s democratic transition; and
 (5)reaffirms the commitment of the United States to support the Government of Tunisia and its people as they continue on the path to democracy and fulfill their desire for a stable and prosperous country.February 10, 2016Reported without amendment